COXE, District Judge.
The sinking fund provisions of the preferred stock did not create any debtor and creditor relation. Hazel Atlas Glass. Co. v. Van Dyk & Reeves, Inc. (C.C.A.) 8 F.(2d) 716; Commissioner v. O. P. P. Holding Corporation (C.C.A.) 76 F.(2d) 11. United States v. Kirby Lumber Co., 284 U.S. 1, 52 S.Ct. 4, 76 L.Ed. 131, has, therefore, no application. The general rule is that a corporation receives no gain or loss from the purchase of its own stock. Johnson v. Commissioner (C.C.A.) 56 F.(2d) 58, certiorari denied Johnson v. Burnet, 286 U.S. 551, 52 S.Ct. 502, 76 L.Ed. 1287. And on the basis of the facts alleged in the amended complaint, the case is not within the exception recognized in. Commissioner v. S. A. Woods Mach. Co. (C.C.A.) 57 F.(2d) 635, certiorari denied 287 U.S. 613, 53 S.Ct. 15, 77 L.Ed. 532. Neither is the statement in the claim for *57refund that “all of said purchases were part of a plan of acquiring its entire preferred stock issue” overridden by a general allegation that the transaction was “entered into by petitioner for profit and as part of its trade or business.” Dascomb v. McCuen (C.C.A.) 73 F.(2d) 417.
The motion of the defendant to dismiss is granted.